 In the Matter of MAAS BROTHERS, INC., EMPLOYERandRETAIL CLERKSINTERNATIONAL ASSOCIATION, AFL, PETITIONERIn the Matter Of MAAS BROTHERS, INC., EMPLOYERandOFFICE EM-PLOYEES INTERNATIONAL UNION, AFL, PETITIONERCases Nos. 10-RC-688 and 10-RC-733.Decided January 16, 1950DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before James W.Mackle, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer owns and operates a retail department store andwarehouse at Tampa, Florida, and a retail appliance store at YboriOffice Employees InternationalUnion, AFL,appeared at the hearing,and requested per-mission to intervene in the proceeding on the basis of a showing of interest in a unit of officeand clerical employees.It also filed a petition, docketed as Case No. 10-RC-733, forcertification of representatives in such unit of office and clerical employees,and moved toconsolidate that petition for hearing with the current proceeding.The hearing officergranted the motion to intervene and referred the motion to consolidate to the Board.Asthe Employer urges a unit of selling and nonselling employeeswhich wouldinclude theoffice and clerical employees,the interests of the latter are clearly involved in this pro-ceeding.We shalltherefore grant the motion to consolidate..88 NLRB No. 38.129 130DECISIONSOF NATIONALLABOR RELATIONS BOARDCity, a. suburb of Tampa.The department store, warehouse, andappliance store are within a radius of 3 miles 2Retail Clerks International Association, AFL, hereinafter calledRetail Clerks, seeks a unit consisting of certain selling and nonsellingemployees, excluding restaurant employees, maintenance employees,office and clerical employees, leased department employees, warehouseemployees (except seamstresses, a meatcutter, and a stockman), mer-chandise assistants, head artist, a carpenter in the advertising de-partment, confidential secretaries, guards, watchmen, professionalemployees, and supervisors.OfficeEmployees International Union, AFL, hereinafter calledOffice Employees, requests a unit consisting of office and clerical em-ployees, excluding all other employees, a comptometer operator whorecords sales, a secretary and messenger in the advertising depart-ment, guards, professional employees, and supervisors.The Employer urges a unit comprising all employees, excluding pro-fessional employees, guards, confidential secretaries, and supervisors.There is no previous bargaining history with respect to the em-ployees involved in this proceeding.3Approximately 500 employees are involved in this proceeding.Scope of the UnitThe Employer in addition to the Tampa store and warehouse, alsooperates a branch appliance store at Ybor City which is part of metro-politan Tampa,'and about 3 miles from the main store.Employed atYbor City are two sales clerks, a clerk, a driver, and a stockman, all ofwhom are under the supervision of the department heads of the mainstore.These employees are listed on the Employer's regular payroll;they are entitled to all the benefits accorded main store employees andare interchanged at tines with those employees.The Employer wouldinclude the Ybor City and the main store employees in one over-allunit.The Office Employees would include the clerical employee inits requested unit of office and clerical employees.The Retail Clerkstakes no position with respect to these employees.On the basis of theabove facts, we are of the opinion that the employees in the Ybor Citystore being in the same unit with the employees in the main store.2The Employeralso operates a retail department store and warehouses at St.Petersburg,Florida, which is about22 miles fromTampa.TheSt.Petersburg store and warehousesare operated as a separate entity apart from the Tampa operations, and none of the partiesis contendingthat theemployees in the St. Petersburg store and warehouses be included inthe appropriate unit.3The Employer and Local No.79, InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL, have a collectivebargaining contract coveringa unit of truck drivers, which is currently in force.All the parties are agreed that thetruck drivers should be excluded from the unit. MAAS BROTHERS, INC.131Composition of the UnitThe retail department store involved in this proceeding is dividedinto two principal divisions, merchandising and service.The servicegroup is divided into a control division covering the general officecategories of accounting and credit, under the supervision of the con-troller, and an operations division which is headed by the store man-ager.The operations division includes customer service, receiving andmarking, delivery and warehousing, store operations and maintenance,and the purchasing of supplies and equipment.Under the supervisionof the store manager is also the restaurant and bakery operation al-though it is, organizationally, part of the merchandising division.Themerchandising division is divided into two broad groups designated assoft lines and hard lines; in addition, the merchandising division has,under its general jurisdiction, cost departments, leased departments,and a sales promotion section which includes a unit control group togauge buying for the various sales departments.The authority of the personnel department extends throughout themain store, appliance store, and warehouse.Employee benefits, suchas vacations, group insurance, hospitalization, medical benefits, shop-ping and discount privileges, credit accounts, leaves of absence, creditunion privileges, are extended equally throughout the entire operation.All employees are subject to a rating program, under the supervisionof the personnel department, and are rated in accordance with a sellingpersonnel and a nonselling personnel rating guide, principally onpersonality factors and only in a minor degree on acquired skills.Transfers of employees, both on a temporary and on a permanent basis,are frequently made among the various departments.As indicatedabove, the merchandising and service departments are interrelated intheir activities.The Board has consistently recognized a unit of selling and nonsell-ing employees as appropriate for department stores.'On the basis ofthe above facts, we are persuaded that such unit of selling and non-selling employees is appropriate here.The Retail Clerks, although seeking what, in substance, amounts toa unit of selling and nonselling employees, would nevertheless ex-clude the restaurant employees, maintenance employees, the employeesin the leased departments, the office and clerical employees sought bythe Office Employees, certain of the warehouse employees, dnd certainemployees in miscellaneous categories.The unit placement of the4Bonwit Teller, Inc.,84 NLRB 414;Montgomery Ward d Company, Incorporated, 78NLRB 1070;Sears, Roebuck dCo., 76 NLRB 167;J. C. Penny CompanyStore#1518,86NLRB 920.882191-51-100 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the leased departments presents a special problem, asdoes the question of establishing a separate unit of office and clericalemployees; both matters will therefore be discussed separately.With respect to the restaurant, maintenance, and warehouse em-ployees, the record shows the following :Therestaurant employeesare part of the merchandising division,as far as the store organizational set-up is concerned, but under thesupervision of the store manager who is head of the operating divi-sion.In addition to employees who prepare food, this group includeswaitresses, a hostess, kitchen helpers, a maid, and two stockmen.Gen-erally, all restaurant employees work full time and their total hoursin the store are approximately those of the other store employees.There are transfers between the restaurant department and the salesdepartments.The Retail Clerks are seeking to include other em-ployees who are under the same general supervision, i. e., receivingand marking, maintenance, and custodial employees.There are fourmaintenance employeesconsisting of a carpenter,an electrician, an engineer, and an engineer trainee.All are em-ployed in the main store; they perform general repair work andare under the supervision of the head of the operating division. Thereis an additional carpenter who works exclusively in the advertisingdepartment and is under the jurisdiction of the display manager aspart of the merchandising division.There are approximately 80warehouse employees,consisting ofbakers, cake decorators, drapery cutter, delivery clerks, installers offloor coverings and window blinds, leaders; laborers, maid, seam-stresses,meat cutter, mechanics and mechanic's helper, porters, pack-ers, stockmen, servicemen, stock clerks, wrappers, and a painter andpainter's helper.Of these employees, the Retail Clerks would includeonly the seamstresses, a maid, a meat cutter, and a stockman, on theground that these employees would normally work in the store aspart of the merchandising division.Thus, the Retail Clerks wouldexclude packers and porters in the warehouse although it asks for thesame classifications in the store and the employees in such classifica-tions perform almost identical duties, and it would include 1 stock-man in the warehouse who works in the frozen food department butwould exclude 11 other stockmen in the warehouse who work in otherwarehouse departments.From the foregoing, it seems clear that the interests of the restau-rant, maintenance, and warehouse employees whom the Retail Clerkswould exclude, are not sufficient severable and distinct from the other5A leader is a person who is senior in service in his department.The record shows, andthe parties are in agreement,that leaders are not spupervisors. bMAAS BROTHERS, INC.133store and warehouse employees to warrant their exclusion from theproposed unit.6We shall therefore include the restaurant, mainte-nance, andallwarehouse employees in the unit of selling and non-selling employees.Office and Clerical EmployeesThe Petitioner would exclude office and clerical employees from itsproposed unit.The Intervenor seeks a unit comprising office andclerical employees only.The Employer contends that a store-wideunit is appropriate.The Board has recognized that office employees in department storesmay have interests which are distinct from those of other employees.Thus, office employees have been excluded from store-wide units as aseparate identifiable group of employees, where another union soughtto represent them.?On the other hand, when no union sought to rep-resent such employees, the Board has generally included them instore-wide units."Accordingly, where, as in this proceeding, the In-tervenor is seeking to represent a unit which, for the most part, iscomposed of office clerical employees, we find, in accordance with es-tablished Board policy, a separate unit of such employees appropriate.It appears clear from the record that the employees in the creditdepartment, general office, pay-roll department, general cash office,accounting office, personnel office, and general clerical employees doingaccounting and statistical work, all of whom are in the control divi-sion, under the general supervision of the controller, constitute ahomogeneous group of office clerical employees who may be establishedin a separate bargaining unit.We perceive no valid reason however for some of the other inclusionsproposed by the Intervenor.Thus, general clerical employees incustomer service and receiving and marking, under the jurisdiction ofthe operations division, and supervised by the store manager, workthroughout the store in close proximity to the sales clericals in themerchandising division and the other nonselling employees under thesupervision of the store manager; there are also general clerical em-9The Retail Clerks also contend that the maintenance employees,including the carpenterin the advertising department'and the painter and painter's helper in the warehouse,should be excluded because they are commonly represented by craft unions who have juris-diction over them.The Board has held that in the absence of evidence that other unionsare seeking to represent a group of employees or that these employees desire to be repre-sented by other unions,a jurisdictional limitation on membership standing alone, is not avalid reason for excluding such employees from a bargaining unit.Denton's Inc. T/AThe Robinson-Schwenn Store,83 NLRB 35. SeeThe P. B. Magrane Store,Inc.,84 NLRB345, as to the nonseverability of these employees from a selling and nonselling unit ofdepartment store employees.7Meier d Frank Company,86 NLRB 517;J.L. BrandeisdSons,50 NLRB 325.e Denton's Inc.,T/A The Robinson-Schwenn Store,supra. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the warehouse workroom and warehouse delivery who arepart of the operations division; the employees in unit control andresearch are under the jurisdiction of the merchandising division andwork closely with the sales clerks throughout the store in determiningquantities of merchandise on hand and gauging the needs of the varioussales departments; there are cashiers in the restaurant who are underthe supervision of the store manager and whose interests are closelyidentified with the other restaurant employees; and telephone opera-tors, who like the custodial and maintenance employees, are also partof the operations division.On the basis of the foregoing, we are ofthe opinion that clerical employees,9 other than those in the controldivision,more appropriately belong in the unit of selling and non-selling employees than in the unit of office clerical employees.Employees of Leased DepartmentsThe following departments are operated under agreements, for themost part in the form of leases, between the Employer and a numberof separate entrepreneurs : phonograph records, books, millinery,shoes, hat bar, Hoover vacuum cleaners, sewing machines, shoe repair,watch and jewelry repair, photo studio, beauty parlor, and outsideblinds.Approximately 83 employees are employed in those depart-ments.A separate contract covers each department.Generally, under theterms of the contract, the lessee agrees that all employees employed byhim (the lessee) shall be contracted for in his (the lessee's) own namethrough the Employer's employment department and shall be ac-ceptable to the Employer; the Employer has the right to require thedismissal of employees who conduct themselves to the dissatisfactionof the Employer; all the employees in the department are requiredto conform to the rules and regulations established by the Employer;the lessee has the right to fix and regulate the salaries, commissions,bonuses, and gratuities for these employees, and to determine whetherthey are entitled to vacations; and the lessee agrees to maintain astaff of employees sufficient, in the opinion of the Employer, to conductthe operations of the department in an efficient manner.109I. e., the clerical employees in the merchandising and operations division.10The contract with the millinery department lessee also provides that the lessee shallmaintain a minimum wage scale for these employees in accordance with the wage standardestablished by the Employer.The contract with the sewing machine department lesseeprovidesthatthe lessee"shall conform to all laws and regulations now in force or whichmay be enacted by any government authority requesting its business,including employer-employee relations."The contract with the photo studio department lessee provides that"salaries...shall be paid by the store...and shall be charged to the account of the[lessee] in the monthly settlements;all taxes on salaries of such employees shall be reportedand paid by the [lessee]."The contract with the Hoover Company is, in effect,a dealer-ship arrangement and merely,provides that "the personnel of this organization is to be MAASBROTHERS, INC.135The record shows that the employees of these departments are eli-gible to participate in general store employee benefits, are included inthe store's rating program, and, when appropriate duties permit, aretransferred to and from other departments in the store.However,it is clear from the agreements and the testimony that the lessees, notthe Employer, control the essential terms and conditions of employ-ment governing these employees.Thus, the lessees fix their salaries.and wages ; they must look to the lessees for wage increases; the lesseeshave the right to change their compensation from a salary to a com-mission basis; the lessees can grant or not grant bonuses or othergratuities; the lessees can determine whether these employees shouldor should not have vacations, with or without pay.The Employer hasno control over any of these matters which clearly constitute thefundamental basis of the employer=employee relationship.By virtue of the foregoing- we do not believe that these employees.should be joined with the others for collective bargaining purposes.We shall therefore exclude employees of leased departments fromthe unit."Merchandise AssistantsThere are five employees called merchandise assistants in the mer-chandising division.They are employees who usually have been intheir respective departments longer than the other employees, andperform routine duties assigned to them by the buyer of the depart-ment.In addition to selling, they check on the stock and see to itthat there is enough merchandise available for selling.The recorddoes not indicate that they have any supervisory functions or authority.We shall therefore include them in the unit of selling and nonsellingemployees.Assistant BuyersThe Employer employs 12 assistant buyers, one in each of 12 sepa-rate sales departments.The Employer would include them and thePetitioner would exclude them.satisfactory to the dealer [Employer]."There is no written lease arrangement betweenthe Employer and the All-Weather outside blinds organization.According to a stipulationbetween the parties the "Hosiery Repair Department is not, strictly speaking,a leaseddepartment but merely a contract arrangement."The employees of the sewing machine,Hoover, outside blinds, and hosiery repair departments are not on the Employer's payroll.Most of these agreements stipulate that these employees "shall be contracted for in his[the lessee's] own name," and the employees are specifically described as the lessee'semployees.11The P. B. 31agrane Store, Inc., supra; Block and Kahl Department Store,83 NLRB 418;Darling Utah Corporation,85 NLRB 614; J.M. High Company,78 NLRB 876, 878; Cf.Denton's Inc. T/A Robinson-Schioenn Store, supra.In that case, the department store,unlike the Employer here, exercised "a substantial amount of control over the tenure,pay rates and working conditions of the leased department employees." 136DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record shows that during the time that- buyers are absent,assistant buyers are responsible for the department. 12 If a situationarises during a buyer's absence which requires the exercise of inde-pendent judgment, the assistant buyers go to a superior, usually themerchandise manager, and report the facts rather than take inde-pendent action themselves.Assistant buyers have no authority to hireor discharge employees.They occasionally make recommendationswhich are not in themselves effective but rather the sourceof an inde-pendent investigation.This is true not only when buyers are presentbut also when the latter are away, in which case the merchandisemanager makes his own independent investigation. On the basis of therecord, we believe that the assistant buyers perform the functions ofadministrative assistants with routine and intermittent powers ofdirection.Accordingly, we find that assistant buyers are not super-visors and shall include them in the unit of selling and non-sellingemployees. 13Miscellaneous CategoriesThe fashion coordinator is in charge of style shows, weddings, andspecial functions.The record indicates that she ordinarily supervises,one employee.On that basis, we shall exclude her from the unit..A nurse is listed as part of the personnel department, under the controldivision.She is a registered nurse, and in addition to her nursingduties also conducts screening interviews for employment applicantswith the power to reject applicants found by her to be unsatisfactory..On the btisis of the above facts, we shall exclude her from the unit..ConclusionsIn accordance with the above findings, and on the basis of theentire record, the following two groups of employees of the Employerat its stores and warehouse at Tampa, and Ybor City, Florida, exclud-ing from each group leased department employees, employees coveredby the Teamsters contract, confidential secretaries, guards, watchmen,professional employees, and supervisors'14 constituteseparate units12No buyer is away as much as 50 percent of the time. In the frozen food, underwear,corsets, toilet goods departments,buyers are out of town about four times a year andin the appliances,china,draperies,and furniture departments.about twice a year ; in allcases,the trips are of short duration.11Wise,Smith&Company, use.,83 NLRB 1019.14The record is not clear whether the head artist has supervisory duties or whether theproduction manager, program book director,training coordinator,and training adminis-trator have managerial functions which would warrant their exclusion.We shall thereforepermit them to vote, subject to challenge.The Employer hires regular part-time employeeswho regularly work 30 hours per week;they are shown on the pay roll as regular employeesand receive all company benefits.In accordance with the agreement of the parties, weshallincludethese employees.The Employer employs casual or contingent employees dur- MAAS BROTHERS, INC.137appropriate for the purposes of collective bargaining within the mean-ing of Section 9. (b) of the Act. :(a)All selling and nonselling employees described in Appendix A;(b)All office clerical employees described in Appendix B.DIRECTION OF ELECTIONS15As part of the investigation to ascertain representatives for the,purposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Elections, including employees who did not work:during said payroll period because they were ill or on vacation or'temporarily laid off, but excluding those employees who have since.quit or been discharged for cause and have not been rehired or re-instated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determine-whether or not, for purposes of collective bargaining, the employees inUnit (a) desire to be represented by Retail Clerks International Asso-ciation, AFL, and the employees in Unit (b) desire to be represented.by Office Employees International Union, AFL.APPENDIX AEmployeeswho prepare merchandise for sellingReceiving clerksStockmenSales and miscellaneous clerical employeesSales clerksFloormenHeadersMerchandise assistantsTraineesWrappersPackersCashiers(merchandising,.customer service, opera-tions, and restaurant)CheckersClerical employees in cus-tomer service, receiving'and working, and unitcontrol and researching busy seasons ; these employees have no expectation of being permanent and are notentitled to benefits extended to other employees. In accordance with the agreement ofthe parties, we shall exclude these employees.10Any participant in the election directed herein may, upon its prompt request to, and.approval by, the Regional Director, have its name removed from the ballot. 138DECISIONS OF NATIONAL LABORAdvertising departmentArtistsCarpenterCopy writerMessengerCustodialemployeesPortersMaidsRepair and alteration departmentFur repairmenFur cleanersFur fittersFurniture refinishers, in-cluding traineeRestaurant employeesCooksChefDining room helpHostessKitchen helpMaintenance employeesCarpenterElectricianEngineer and assistantengineerWarehouse employeesBakersCake decoratorsDrapery cutterDelivery clerksInstallersHeadersLaborersMaidSeamstressesMiscellaneous categoriesPersonal shoppersProductionmanagerProgram book directorRELATIONS BOARDSign writerSecretaryTrimmerElevatoroperatorsMonogrammerRug binderTailorMaidStockmenSalad and sandwich makerWaitressesSoda dispenserPainter andpainter'shelperMeat cutterMechanics, includinghelpersPortersPackersStockmenServicemenStock clerkWrappersTraining administratorTrainingcoordinator MAAS BROTHERS, INC.139APPENDIX BAddressograph clerksAuthorizersBookkeepersBookkeeping machine operatorsBilling machine operatorsPaymastersClerks in accounting andstatisticalCashier (credit office)Comptometer operatorsCollectorsCalculating machine operatorsInterviewersInvestigatorsHeadersMail clerksRecorder operatorsReceptionistTypists